Citation Nr: 1125188	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  04-36 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a higher initial disability rating, to include a total disability rating based on individual unemployability (TDIU), for posttraumatic stress disorder (PTSD) rated as 30 percent disabling from May 30, 2003, to November 25, 2003, 50 percent disabling from November 26, 2003, to September 22, 2005, and 70 percent disabling as of September 23, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina.  

In April 2007, the Board denied entitlement to an initial disability rating in excess of 30 percent for PTSD.  The Veteran subsequently appealed to the Court of Appeals for Veterans Claims (Court).  In a September 2008 Memorandum Decision, the Court vacated the April 2007 Board decision and remanded the matter for readjudication.  Thereafter, in October 2009, the Board remanded this appeal for additional procedural and evidentiary development.  As discussed in more detail below, the Board finds that all of the requested development was not completed, and as such, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board remanded this appeal in October 2009, in part, for the purpose of obtaining relevant records associated with group and couples therapy sessions at the Raleigh Vet Center.  A review of the claims file reveals that the Agency of Original Jurisdiction (AOJ) requested such records in February 2010; however, in March 2010, only a treatment summary was received from the facility's staff.  Thereafter, in May 2010, the AOJ contacted the Veteran and requested that he submit a consent to release information form for the Raleigh Vet Center.  The letter explained that "[e]ven though this a VA facility, because we are requesting mental health records, we must have a completed release from you."  The Veteran did not respond and no further attempts were made to obtain any records or notes associated with the Veteran's Vet Center therapy sessions.  

Although the Board acknowledges the AOJ's May 2010 explanation regarding a need for authorization from the Veteran to obtain these outstanding records, it also notes that the original February 2010 request expressly states, "[p]lease send a copy of the available records . . . to include any individual, couples, or group therapy records.  No release from the veteran is provided since this is an in-house use of VA records used to adjudicate a claim from the veteran" [emphasis added].  Additionally, there is nothing in the file, including correspondence from the Raleigh Vet Center, that indicates a release is needed to obtain records from a VA facility.  See, e.g., Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (stating that VA records are considered to be in the constructive possession of VA adjudicators during the consideration of a claim).  Thus, it is unclear how the AOJ determined that these records could not be obtained without a release from the Veteran.  

Under these circumstances, the Board finds that the AOJ did not substantially comply with its remand directive to obtain relevant records from the Raleigh Vet Center.  As such, a remand is necessary to allow the AOJ to once again request any available records, including individual, couples, or group therapy records, from the Raleigh Vet Center.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).  Absent some indication from the Raleigh Vet Center that a release from the Veteran is necessary, the AOJ should continue to request these records until it determines that further efforts would be futile or that such records do not exist.  See 38 C.F.R. § 3.159(c)(2) (2010).  

The Board notes that evidence associated with the file since the October 2009 remand indicates that the Veteran is also receiving ongoing psychiatric treatment at the VA Medical Center (VAMC) in Durham, North Carolina.  The AOJ should therefore take this opportunity to obtain recent any VA outpatient treatment records from April 2010 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records from the Durham VAMC for the period from April 2010 through the present.  A response, negative or positive, should be associated with the claims file.  Requests must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2.  Obtain any records, including any individual, couples, or group therapy records, from the Raleigh Vet Center.  The AOJ should request a consent to release information from the Veteran only if the Raleigh Vet Center indicates that one is necessary.  All efforts to obtain these records should be documented in the claims file and requests for such records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

3.  If any VA or non-VA records are unable to be located and/or obtained following reasonable efforts, the AOJ should notify the Veteran that such records are not available, explain the efforts made to obtain to the records, describe any further action VA will take regarding the claim, and inform the Veteran that it is ultimately his responsibility for providing the evidence.

4.  After completion of the above, and any other development deemed necessary, review the expanded record and readjudicate the issue of entitlement to a higher initial rating, including TDIU, for PTSD.  Unless the benefit sought on appeal is granted, the Veteran and his representative, if any, should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


